The judgment of tbe court below is affirmed on the following grounds: (1) Where property is taken by officers or agents of *523the United States, pursuant to an act of Congress, as private property, for the public use, the government, if it asserts no title in itself, is under an implied obligation to make just compensation to the owner. (2) Such an implication being consistent with the constitutional duty of the government, as well as with common justice, the owner’s claim for compensation is one arising out of implied contract, within the meaning of the statute defining the jurisdiction of- the Court of Claims, although there may have been no formal proceedings for the condemnation of the property to public use. (3) The owner may waive any objection he might be entitled to make, based upon the want of such formal proceedings, and, electing to regard the action of the government as a taking under its sovereign right of eminent domain, may demand just compensation, for the property.
Mr. Justice Hablan delivered the opinion of the Supreme Court, December 22, 1884.